               Case 20-10953-LSS               Doc 96-2          Filed 05/26/20             Page 1 of 5


From:            Benjamin Brodsky
To:              Michael Ullman; Tab Turner
Cc:              Tony Thomas; Diana Simon; Jared Ullman; Docketing; Scott A. Hiaasen; Christian Kohlsaat; Alejandro F. Garcia,
                 Esq.
Subject:         RE: SureFunding/Tradepay - Ullman & Ullman
Date:            Friday, May 08, 2020 11:35:00 AM
Attachments:     image002.png


We assert and reserve all privileges on behalf of Tradepay Capital, LLC and waive none.

Mr. Ullman, to the extent you are holding any privileged information or intend to testify on any
privileged matters, you are directed by Tradepay Capital, LLC to preserve and assert all those
privileges on behalf of the client.

Any determination that the power of attorney represents a wholesale waiver of the attorney-client
privilege needs to be briefed and then ruled upon by the Court.

**********************
Benjamin H. Brodsky, Esq.




200 SE 1st Street
Suite 400
Miami, Florida 33131
T. 305-503-5054
F. 786-749-7644
bbrodsky@bfwlegal.com
www.bfwlegal.com


From: Michael Ullman <michael.ullman@uulaw.net>
Sent: Friday, May 08, 2020 11:11 AM
To: Tab Turner <tab@tturner.com>
Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared Ullman
<jared.ullman@uulaw.net>; Michael Ullman <michael.ullman@uulaw.net>; Benjamin Brodsky
<bbrodsky@bfwlegal.com>; Docketing <docketing@bfwlegal.com>
Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Good day Mr. Turner.

Thank you for having provided me with some of the pleadings filed in the case you have with
Tradepay. I have reviewed it and this is my assessment of where we are:

        MCS Agent, LLC is asserting rights under a Power of Attorney that Tradepay Capital,
        LLC executed pursuant to a Master Participation Agreement between itself and MCS on
        February 2, 2018, under which MCS agreed to provide funding for certain transactions
        in Tradepay’s receivable finance business. A default arose and MCS is now seeking to
              Case 20-10953-LSS           Doc 96-2   Filed 05/26/20     Page 2 of 5


       exercise its right.

       MCS has now provided me with information that Tradepay contested and contests the
       validity of the Power of Attorney (right or wrongly) and in connection therewith sought
       to prevent written demand for materials from Tradepay’s accountants, Reality Check
       Business Solutions, LLC and Tradepay’s landlord, BZG International on January 8,
       2020. The court denied the Motion which your firm seeks to imply means that the ruling
       was somehow a determination that the Power of Attorney is effective and perhaps it is.

       Assuming, arguendo, that the Power of Attorney is effective, and having no information
       as to how the other recipient of your letter have reacted, this is our position:

        o MCS, at best, stands in the shoes and has no more rights than those of Tradepay,
           limited by the terms of the Power of Attorney.

        o As an assignee of Tradepay, if Tradepay were to have made a request of Ullman &
           Ullman for the amount of information requested, this firm would have refused to
           provide such information unless and conditioned upon payment for all costs
           (including attorney’s fees time expended) that would be associated with producing
           the requested material, which MCS has failed to offer.

        o As to MCS, however, even if MCS were to have offered to pay this firm for all
           estimated fees and costs for having to pull all files from warehouse and review the
           material necessary for production, in advance, as an assignee, MCS has shown no
           basis that permits this law firm to seek to seek to ignore or negate this law firm’s
           ethical and legal duties of protection of the attorney client privilege, which in our
           view, even if waivable at any given time, is also likely to be revocable and
           regardless all client privileges will be honored unless or until a court were to issue
           an order finding otherwise (with due process given to this law firm) or the Florida
           Bar were to issue an opinion that production of all of the material sought, will not
           result in this Law Firm being subjected to violating applicable ethical concerns.

This has already taken far too much time on my part during very difficult times we are under. I
assume that you are getting paid hourly for your efforts and I am not.

This will be my last communication to your firm on this subject.

Regards,

Mwu



Michael Ullman
Ullman & Ullman, P.A.
7700 West Camino Real
Suite 401
Boca Raton, FL 33433
Office phone #: 561-338-3535, ext. 121
Office facsimile #: 561-338-3581
Office Email Address: Michael.Ullman@uulaw.net
                       Case 20-10953-LSS          Doc 96-2         Filed 05/26/20           Page 3 of 5


Office website: http://www.uulaw.net

This message and all attachments are confidential and may be protected by the attorney-client or other privileges. Any
review, use, disclosure or distribution by persons other than the intended recipients is prohibited and may be
unlawful. If you believe this message has been sent to you in error, please notify the sender by replying to this
transmission or calling Ullman & Ullman at 561-338-3535 and delete this message and any copy of it (in any form)
without disclosing it. Unless expressly stated in this e-mail, nothing in this message should be construed as a digital or
electronic signature.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular 230, we inform
you that any U.S. federal tax advice contained in this communication (including any attachments), unless otherwise
specifically stated, was not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties
under the Internal Revenue Code or (2) promoting, marketing or recommending to another party any matters
addressed herein.

DISCLAIMER REGARDING UNIFORM ELECTRONIC TRANSACTIONS ACT ("UETA") (FLORIDA
STATUTES SECTION 668.50): If this communication concerns negotiation of a contract or agreement, UETA does
not apply to this communication. Contract formation in this matter shall occur only with manually affixed original
signatures on original documents.


From: Tab Turner <tab@tturner.com>
Sent: Friday, May 08, 2020 10:08 AM
To: Michael Ullman <michael.ullman@uulaw.net>
Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared Ullman
<jared.ullman@uulaw.net>
Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Enclosed are the pleadings that led to the Court’s ruling affirming the validity and enforceability of
the POA. There were two hearings as well.




Tab Turner
TURNER & ASSOCIATES, P.A.




CONFIDENTIALITY NOTICE:
The information contained in this electronic mail communication is intended only for the individual or entity to whom it is
addressed. It may contain privileged and confidential information that is exempt from disclosure by law and if you are not
the intended recipient you may not copy, distribute or take any action in reliance upon it. If you have received this e-mail
transmission in error, please notify our office immediately by e-mail or by telephone. Thank you for your cooperation.


From: Michael Ullman [mailto:michael.ullman@uulaw.net]
Sent: Friday, May 8, 2020 9:01 AM
To: Tab Turner <tab@tturner.com>
Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared Ullman
<jared.ullman@uulaw.net>; Michael Ullman <michael.ullman@uulaw.net>
                Case 20-10953-LSS                Doc 96-2        Filed 05/26/20          Page 4 of 5


Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Mr. Turner, please provide me with the Motion that was filed giving rise to the
order provided.

Mwu

Michael Ullman
Ullman & Ullman, P.A.
7700 West Camino Real
Suite 401
Boca Raton, FL 33433
Office phone #: 561-338-3535, ext. 121
Office facsimile #: 561-338-3581
Office Email Address: Michael.Ullman@uulaw.net
Office website: http://www.uulaw.net

This message and all attachments are confidential and may be protected by the attorney-client or other privileges. Any
review, use, disclosure or distribution by persons other than the intended recipients is prohibited and may be
unlawful. If you believe this message has been sent to you in error, please notify the sender by replying to this
transmission or calling Ullman & Ullman at 561-338-3535 and delete this message and any copy of it (in any form)
without disclosing it. Unless expressly stated in this e-mail, nothing in this message should be construed as a digital or
electronic signature.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular 230, we inform
you that any U.S. federal tax advice contained in this communication (including any attachments), unless otherwise
specifically stated, was not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties
under the Internal Revenue Code or (2) promoting, marketing or recommending to another party any matters
addressed herein.

DISCLAIMER REGARDING UNIFORM ELECTRONIC TRANSACTIONS ACT ("UETA") (FLORIDA
STATUTES SECTION 668.50): If this communication concerns negotiation of a contract or agreement, UETA does
not apply to this communication. Contract formation in this matter shall occur only with manually affixed original
signatures on original documents.


From: Tab Turner <tab@tturner.com>
Sent: Thursday, May 07, 2020 7:18 PM
To: Michael Ullman <michael.ullman@uulaw.net>
Cc: Tony Thomas <tony@tturner.com>
Subject: SureFunding/Tradepay - Ullman & Ullman

Mr. Ullman-
I have no idea whether this will impact your decision whether to ignore the Power of Attorney, but
enclosed is the Court Order entered today in Miami-Dade County recognizing the validity and
enforceability of the irrevocable Power of Attorney. I provide this to make sure you understand that
Tradepay’s “alleged” counsel challenged the validity and the Court rejected the challenge. I say
“alleged” only because our position was that Tradepay had no authority to hire counsel.

Let me know if you have questions.
                       Case 20-10953-LSS          Doc 96-2         Filed 05/26/20           Page 5 of 5




Tab Turner
TURNER & ASSOCIATES, P.A.




CONFIDENTIALITY NOTICE:
The information contained in this electronic mail communication is intended only for the individual or entity to whom it is
addressed. It may contain privileged and confidential information that is exempt from disclosure by law and if you are not
the intended recipient you may not copy, distribute or take any action in reliance upon it. If you have received this e-mail
transmission in error, please notify our office immediately by e-mail or by telephone. Thank you for your cooperation.
